Citation Nr: 0737510	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  02-21 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to separate ratings for allergic rhinitis, 
sinusitis and conjunctivitis.  

(The issue of whether there was clear and unmistakable error 
in the December 16, 2003 decision of the Board of Veterans' 
Appeals that denied entitlement to a rating in excess of 30 
percent for asthma will be addressed in a separate decision.)


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to December 
1989.

In a December 2003 decision, the Board of Veterans' Appeals 
(Board) denied a rating in excess of 30 percent for asthma.  
The veteran appealed this determination to the United States 
Court of Appeals for Veterans Claims (Court) which affirmed 
the Board's decision in September 2006.  The Court also 
remanded a claim for separate ratings for allergic rhinitis, 
sinusitis and conjunctivitis.  This claim was initially 
raised at the Court.  

For reasons that will be explained below, the issue of 
entitlement to separate ratings for allergic rhinitis, 
sinusitis and conjunctivitis is referred to the Regional 
Office (RO) for appropriate action.


FINDING OF FACT

The issue of entitlement to separate ratings for allergic 
rhinitis, sinusitis and conjunctivitis has never been 
considered or decided by the agency of original jurisdiction 
(AOJ), and has not been the subject of a Notice of 
Disagreement (NOD) or a Substantive Appeal.


CONCLUSION OF LAW

The Board does not have jurisdiction over the issue of 
entitlement to separate ratings for allergic rhinitis, 
sinusitis and conjunctivitis, and therefore this matter is 
dismissed without prejudice and referred to the RO for 
appropriate action.  38 U.S.C.A. §§ 511, 7104, 7105, 7107, 
7108 (West 2002); 38 C.F.R. §§ 19.4, 20.101, 20.200, 20.201, 
20.202 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

As noted above, the veteran raised the issue of separate 
ratings for allergic rhinitis, sinusitis and conjunctivitis 
when his case was on appeal before the Court.  In turn, the 
Court remanded this matter to the Board.

The Board, like any statutory tribunal, "always has the 
right, in fact the obligation, to examine its jurisdiction."  
Further, "the law of the case doctrine does not bar 
consideration of jurisdictional issues."  See Heath v. West, 
11 Vet. App 400, 402 (1998).  "Moreover, it is well-
established judicial doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each case before 
adjudicating the merits, that a potential jurisdictional 
defect may be raised by the court or tribunal, sua sponte or 
by any party, at any stage in the proceedings, and, once 
apparent, must be adjudicated."  Barnett v. Brown 83 F.3d 
1380, 1383 (1996).  The Board is "primarily an appellate 
tribunal" that decides appeals from denials by VA agencies of 
original jurisdiction of claims for veterans' benefits.  See 
Scates v. Principi, 282 F.3d 1362, 1366-67 (Fed.Cir. 2002); 
Disabled American Veterans (DAV) v. Secretary of Veterans 
Affairs (Secretary), 327 F.3d 1339, 1346 (Fed.Cir. 2003).  
The Board's original jurisdiction is sharply circumscribed to 
matters such as consideration of motions for revision of its 
decisions based on clear and unmistakable error, 38 U.S.C.A. 
§ 7111, correction of obvious error in the record, 38 
U.S.C.A. § 7103(c), and certain determinations regarding the 
reasonableness 
of attorney fees, 38 U.S.C.A. § 5904(c)(2).  Specifically, 38 
U.S.C.A. § 7101(a) provides that the Board is established in 
order to "conduct hearings and dispose of appeals properly 
before the Board in a timely manner."  (emphasis added).  38 
U.S.C.A. § 7102(a), which refers to the assignment of 
proceedings before the Board, specifies that the Board member 
or panel assigned the proceeding, "shall make a final 
determination thereon, including any motion filed in 
connection therewith."

While 38 U.S.C.A. § 511(a) provides that the Secretary shall 
decide all questions of law and fact necessary to a decision 
by the Secretary under a law that affects the provision of 
benefits by the Secretary to veterans or the dependents or 
survivors of veterans, 38 U.S.C.A. § 7104(a) specifies that 
final decisions on appeals from adverse decisions by the 
Secretary shall be made to the Board.  That provision 
requires that the Board's decisions be "based on the entire 
record in the proceeding and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation."  Each decision requires a "written 
statement of the Board's findings and conclusions and the 
reasons or bases" for them "on all material questions of fact 
and law presented on the record" as well as an order granting 
or denying relief. 38 U.S.C.A. § 7104(d) (emphasis added).  
Hence, the Board is required to make factual findings, but 
only in the context of its consideration of questions 
material to the matter over which it has proper jurisdiction.

The statutory framework provides "very specific, sequential, 
procedural steps that must be carried out by a claimant and 
the [agency of original jurisdiction (AOJ)] before a claimant 
may secure 'appellate review' by the [Board]."  See Godfrey 
v. Brown, 7 Vet. App. 398, 409 (1995), citing Bernard v. 
Brown, 4 Vet. App. 384, 390 (1993).  38 U.S.C.A. § 7105(a) 
specifically requires that "[a]ppellate review will be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished 
as prescribed in this section."  Hence, a claim for VA 
benefits is initially decided by the agency of original 
jurisdiction (AOJ) and appellate review of that decision is 
initiated by the timely filing of a notice of disagreement 
and completed by filing of a substantive appeal after a 
statement of the case is furnished.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.200, 20.201, 20.202; 
see also Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing 
of a substantive appeal after a statement of the case is 
issued by VA].

The Board's jurisdiction is expressly limited by 38 U.S.C.A. 
§ 7108, which provides that "[a]n application for review on 
appeal shall not be entertained unless it is in conformity 
with this chapter."  This provision places clear limits the 
Board's jurisdiction, including its authority to make 
findings of fact and conclusions of law, on matters not in 
conformance with the express requirements of Chapter 71.  
While external guidance as to the intent of § 7108 is 
lacking, the clear meaning of the language is apparent and 
must be given effect.  See Jarrell v. Nicholson, 20 Vet. App. 
326, 330 (2006) (en banc), citing Splane v. West, 216 F.3d 
1058, 1068-69 (Fed.Cir.2000) ("canons of construction require 
us to give effect to the clear language of a statute and 
avoid rendering any portions meaningless or superfluous").

In this case, the RO has not yet made a determination as to 
whether separate ratings are warranted for allergic rhinitis, 
sinusitis and conjunctivitis, and there certainly has been no 
notice of disagreement, statement of the case, or substantive 
appeal on this question.  Claims for benefits are adjudicated 
by the RO, which acts on 
behalf of the Secretary.  This is so that the RO can make the 
"initial review or determination" referenced in 38 U.S.C.A. § 
7105(b)(1), against which a notice of disagreement may be 
filed to begin the appellate process.  See Godfrey, 7 Vet. 
App. at 410; Jarrell v. Nicholson, 20 Vet. App. 326, 331 
(2006) (en banc).

The Court has long held that the minimum prerequisite for the 
Board's jurisdiction is a decision by the originating agency 
followed by the filing of an NOD in regard to that decision.  
Once the Board has jurisdiction over an appeal, it may remand 
the case to the originating agency, directing that 
appropriate action be taken to ensure proper appellate 
processing, such as the issuance of a Statement of the Case 
(SOC).  See Godfrey, 7 Vet. App. at 409, 410; Manlincon v. 
West, 12 Vet. App. 238 (1999). In the present case, the issue 
of entitlement to separate ratings for allergic rhinitis, 
sinusitis and conjunctivitis has never been considered or 
decided by the AOJ or been subject to the filing of an NOD.  
The issue is outside the appellate process, 
not in conformity with Chapter 71, and therefore outside the 
Board's jurisdiction.  Because the Board does not have 
jurisdiction over the matter, it may not issue a preliminary 
order (remand), directing its consideration by the AOJ.  38 
C.F.R. 
§ 20.1100(b); see Manlincon.  Rather, the matter of whether 
the veteran's claim 
for separate evaluations for allergic rhinitis, sinusitis and 
conjunctivitis must be dismissed without prejudice and 
referred to the AOJ, which is the appropriate VA component to 
make this initial factual inquiry.  Richardson v. Nicholson, 
20 Vet. App. 64, 73 (2006) (a pending unadjudicated claim 
must be referred to the RO).

Finally, the Board is mindful of 38 C.F.R. § 20.101(d), which 
states that when the Board, on its own initiative, raises a 
question as to a potential jurisdictional defect, all parties 
to the proceeding and their representative(s), if any, will 
be given notice of the potential jurisdictional defect(s) and 
granted 60 days from the date the notice was mailed to 
present written argument and additional evidence relevant to 
jurisdiction and to request a hearing to present oral 
argument on the jurisdictional question(s).  38 C.F.R. § 
20.101(d).  This regulation applies to appeals and is 
directed to situations in which a claim has seemingly been 
perfected and the Board, on its own, determines that a notice 
of disagreement and/or substantive appeal is actually 
untimely or inadequate.  The matter at issue is not an 
appeal, nor has it been developed in accordance with chapter 
71 U.S.C. or Parts 19 and 20 of the C.F.R.  Moreover, the 
Board's dismissal in the present case is accompanied by a 
referral of the matter, so the veteran still has the 
opportunity to submit (to the RO) arguments concerning 
entitlement to separate ratings for allergic rhinitis, 
sinusitis and conjunctivitis.  The veteran will receive de 
novo consideration of the issue by the RO and all his rights 
in the matter would be preserved.

Where the law and not evidence is dispositive, a claim should 
be denied or appeal terminated because of lack of legal merit 
or lack of entitlement under the law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Because the law is dispositive 
in this matter, any failure in notifying or assisting the 
veteran is harmless, non-prejudicial error.  See Valiao v. 
Principi, 17 Vet. App. 229 (2003).


ORDER

The issue of entitlement to separate ratings for allergic 
rhinitis, sinusitis and conjunctivitis is dismissed without 
prejudice and referred to the RO for appropriate action.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


